DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I, Embodiment II corresponding to claims 1-10 in the reply filed on 3/24/2020 is acknowledged.  The traversal is on the ground(s) that 1) the process of Invention II being practiced by another and materially different apparatus than Invention I is “conclusory and inaccurate” (Remarks pg.9) and; 2) the different embodiments “recite similar, yet not identical elements” to claims 1-10, because  “each claim is directed to outputting power” and therefore  no additional burden would be required to search and examine Inventions I, II, and newly added claims 25-51 together (Remarks, pg.10). This is not found persuasive.
With respect to applicant’s first ground, the examiner clearly indicated in the restriction requirement dated 10/29/2020 that the process of Invention II can be practiced by another materially different apparatus that does not require an external device, an adjustable voltage proving time delay module, an auxiliary port, a distribution hub, a power providing device, a plurality of power outputs, a variable frequency drive, a reversing contactor, among others (see restriction requirement, pg.2). Thus, clear reasoning was provided by the examiner. The applicant did not address the method (currently canceled claim 24) and provide any proof/examples how the aforementioned reasoning is conclusory and/or inaccurate. Since method claim 24 (invention II) is now canceled, there is nothing to traverse.
Applicant’s second ground for traversal is that the various embodiments are “similar, yet not identical”- but offers no examples. Applicant’s statement that “each claim is directed to outputting power” is not supported by any examples and does not disprove a search burden or not be applicable to “one or more high-voltage capacitors and a three-phase variable frequency drive (VFD)” (fig.6, claims 25, 45; Note: the one or more high voltage capacitors is/are not shown in any figure), a “distribution hub” with a “voltage indicator” and an ampere indicator (claims 26, 46), and the power providing device with a first and second plurality of outlets (Embodiment I, fig.2, claims 27-29, 47-49). This is further supported by the fact that embodiment I (as shown Fig.2) has a distribution hub (208) connected to the inverter with power providing device (216a, b) instead of the control module (304) being connected to the inverter such as in embodiment II (fig.3). Fig.2, embodiment I also does not require a transfer switch like embodiment II. A reference that teaches the limitation of claim(s) within Embodiment II (fig.3) would not likely teach the limitations of the other claims within the other embodiments. Thus, each embodiment would require a different search strategy. Accordingly, claims 25-29, 31, and 45-49, 51 are herein withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adjustable voltage proving delay module” in claims 4 and 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Interpretation under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation "an adjustable voltage proving time delay module" has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language without reciting sufficient 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4 and 36 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The “adjustable proving time delay module” has no corresponding or equivalent structure in the disclosure.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 36, 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, which is directed to an apparatus, is considered indefinite because the specification fails to adequately define structure that corresponds to “an adjustable voltage proving time delay module”. For the corresponding disclosure to be adequate, language must be present in applicant’s disclosure in a way that one skilled in the art would understand what specific structure or material the inventor has identified to perform the recited function of “to variably set at least one of a voltage delay trigger or a time delay trigger when AC power presence is detected on the first electrical connection”. 
Claim 36 similarly recites “an adjustable voltage proving time module” without any corresponding structure present in applicant’s disclosure.
The reason that claims 4 and 36 are indefinite is that without a limiting specification, which is required by statute, the claim limitation becomes an unbounded purely functional limitation. There are no boundaries or limits imposed by structure, material or acts. The claim will cover all ways of performing a function, known and unknown. Therefore, such an 
Claim 7 recites “the inverter is further configured to provide AC power to the transfer switch via the third electrical connection while simultaneously providing the DC power to the one or more batteries.” In other words, claim 7 is reciting simultaneously inverting DC power from the battery (to provide AC power) and at the same time rectifying AC power from the external source (to provide DC power) to charge the battery. It is unclear how the inverter is operable to provide AC power to the transfer switch while simultaneously providing DC power to the battery. Additionally, it is unclear how the transfer switch is switched to the external source so that the inverter rectifies and provides DC power to the battery while at the same time the transfer switch is switched to the inverter so that it receives the inverted AC power. For purposes of examination, the examiner will interpret the claim as the battery being charged and discharged at the same time. 
Claim 40 is the method counterpart of claim 7 and recites similar limitations- thus, claim 40 is similarly indefinite for the same reasons indicated in claim 7.
Claim Objections
Claims 4, 30, 36 and 50 are objected to because of the following informalities:  
Claims 4 and 36 each recite “variably set at least one of a voltage delay trigger or a time delay trigger when the transfer switch receives AC power from an external power source.”
The delay in claims 4 and 36 does nothing.  The claims do not recite what happens after the voltage (or time) delay from AC power presence is detected.  When the delay clock runs out, nothing happens.
Claim 30 appears to be a duplicate of claim 6 and claim 50 appears to be a duplicate of claim 39. Applicant is kindly requested to amend or cancel the duplicate claims.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 30, 32-35, 38-39, 41, 44, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2016/0126787 A1) in view of Cooper (10,879,727) in further view of Pouchet et al. (2008/0278003 A1).
Regarding Claim 1,
Liao (fig.1) teaches an apparatus, comprising: 
one or more batteries (14, pars [26-27]; battery power of 14); 
a transfer switch (13) configured to: 
receive AC power from an external power source (2) via a first electrical connection (par [26]; transfer switch 13 receives AC power directly from external power source 2 via a first electrical connection), 
provide AC power to an inverter (12) via a second electrical connection (12) (par [26]; AC power from external power source 2 is provided to inverter 12 via a second electrical connection between the transfer switch 13 and inverter 12 to convert AC to DC to charge the one or more batteries 14), 
receive AC power from the inverter (12) via the second electrical connection (par [26]; the transfer switch 12 is configured to receive AC power from inverter 12 converting DC to AC via the second electrical connection between 12 and 13), 

couple to a control module (11) via a fifth electrical connection (see fig.1, fifth electrical connection between the transfer switch 13 and control module 11);
the inverter (12) configured to: 
receive DC power from the one or more batteries (14) via a sixth electrical connection (par [26]; inverter 12 receives DC power from battery 14 via sixth electrical connection between the battery and inverter 12), 
invert the DC power to AC power (par [26]), and 
provide the AC power to the transfer switch (13) via the third electrical connection (par [26]); and 
the control module (11 and output terminal of transfer switch 13) configured to: 
control operation of the inverter (12) (par [26]; the control module 11 controls operation of the inverter 12 by causing the transfer switch 13 to switch to the inverter causing it to convert the DC power stored in battery 14 into AC power), 
provide a first power output via a first output (see fig.1, par [29]; providing a first power output via a first output/output terminal of transfer switch 13), and provide a second power output (par [29]; “multiple loads 3 can be connected to the output terminal of the first transfer switching, which means providing a first output for one load and a second power output for a second load).
Liao does not explicitly illustrate that the transfer switch is configured to receive AC power from the inverter via a third electrical connection and the control module is configured to provide the second power output via a second output.

Cooper further teaches the control module (71, 22b, 22c) configured to provide the first power output via a first output (22b to provide power to load 17), and a second power output via a second output (22b to provide power to second load 18).  
Thus, the combination teaches that Liao’s transfer switch 13 would obviously have two distinct electrical connections- a second electrical connection from transfer switch 13 to inverter 12 to provide the AC power to the inverter and another third electrical connection from the inverter to the transfer switch in which the transfer switch receives the AC power from the inverter. Furthermore, Liao’s multiple loads 3 would obviously be connected to two separate output terminals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings Liao to that of Cooper. The motivation would have been to selectively control multiple loads and because Liao’s transfer switch already provides AC power to the inverter and receives AC power from the inverter- having two separate and distinct connections to accomplish this would have been well-within the level of ordinary skill in the art. 
The combination of Liao and Cooper does not explicitly disclose to provide AC power to the control module.
Pouchet (fig.5), however, teaches providing AC power (i.e. from inverter 40 via power line 60) to the control module (48, par [47]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination so that Liao’s transfer switch provides the AC power to the control module. The motivation would have been to power the control module in a well-known and well-desired fashion.
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches where the first power output comprises AC power or DC power (Liao, fig.1, AC power output from the transfer switch to the load 3 and Cooper, Col.44, lines 4-8, provide AC power to the loads), and wherein the second power output comprises AC power or DC power (Liao, fig.1, par [29]; second AC power output for multiple loads 3 and Cooper, Col.44, lines 4-8, provide AC power to the loads).
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the inverter is further configured to provide the AC power to the transfer switch via the third electrical connection when AC power is not present on the first electrical connection (Cooper, fig.12, 67 of inverter 66 and 67 provides the AC power to the transfer switch 47 via the third electrical connection).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein when AC power is not available via the first electrical connection, the transfer switch is configured to provide the AC power to the control module via the fifth electrical 
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 1 and Liao further teaches wherein the inverter is further configured to: receive an AC input from the second electrical connection (Liao, fig.1, par [26]; the inverter receives the AC input from 2 via switch 13); convert the AC input to DC power (Liao, fig.1, par [26]; AC power from the power input is rectified); and provide the DC power to the one or more batteries (Liao, fig.1, par [26]), wherein the one or more batteries are configured to be charged by the DC power (Liao, fig.1, par [26]).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the external power source comprises an AC power generator (Liao, fig.1, par [10]; power generator used for the input power supply 2) configured to be powered by at least one of gasoline (Cooper, Col.13, lines 42-45, 49-51), liquid propane gas, natural gas (Cooper, Col.13, lines 42-45, 49-51), or diesel fuel.
Regarding Claim 30,
The combination teaches the claimed subject matter in claim 1 and Liao further teaches wherein the inverter is further configured to: receive an AC input from the second electrical connection (Liao, fig.1, par [26]; the inverter receives the AC input from 2 via switch 13); convert the AC input to DC power (Liao, fig.1, par [26]; AC power from the power input is rectified); and provide 
Regarding Claim 32,
Liao (fig.1) teaches a method comprising:
configuring an inverter (12) to: 
receive DC power from one or more batteries (14, pars [26-27]; inverter 12 receives DC power from battery 14),
invert the DC power to AC power (par [26]), and
provide the AC power to a transfer switch (13);
configuring the transfer switch (13) to:
receive the AC power (see fig.1, switch 13 receives the inverted AC power), and
provide at least a portion of the AC power to an external device (3) (par [26]); and
configuring a control module (11) to:
control operation of the inverter (12, par [26]; the control module 11 controls operation of the inverter 12 by causing the transfer switch 13 to switch to the inverter causing it to convert the DC power stored in battery 14 into AC power),
provide a first power output via a first output (see fig.1, par [29]; providing a first power output via a first output/output terminal of transfer switch 13), and provide a second power output (par [29]; “multiple loads 3 can be connected to the output terminal of the first transfer switching, which means providing a first output for one load and a second power output for a second load).
Liao does not explicitly the control module is configured to provide the second power output via a second output.

Thus, the combination teaches that Liao’s multiple loads 3 would obviously be connected to two separate output terminals to provide two separate outputs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings Liao to that of Cooper. The motivation would have been to selectively control multiple loads.
The combination of Liao and Cooper does not explicitly disclose providing the at least another portion of the AC power to the control module.
Pouchet (fig.5), however, teaches providing at least another portion of the AC power (i.e. from inverter 40 via power line 60) to the control module (48, par [47]).
Thus, the combination teaches that since the transfer switch 13 in Liao provides AC power to the inverter 12, it can obviously also be the provider of AC power to the control module 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination so that Liao’s transfer switch provides another portion of the AC power to the control module. The motivation would have been to power the control module in a well-known and well-desired fashion.
Regarding Claim 33,
The combination of Liao in view of Cooper and Pouchet teaches the claimed subject matter in claim 32 and the combination further teaches the transfer switch to: receive additional AC power from an external power source (Liao, fig.1, par [26]; receiving AC power from external power source 2 during normal operations); and provide the additional AC power to the inverter 
Regarding Claim 34,
Claim 34 recites the same limitations as discussed above in the rejection of claim 2 and is therefore rejected in the same fashion.
Regarding Claim 35,
The combination of Liao in view of Cooper and Pouchet teaches the claimed subject matter in claim 32 and Liao further teaches causing the inverter to provide the AC power to the transfer switch when AC power from an external power source is unavailable (Fig.1, par [26]; AC power is provided from the inverter 12 to transfer switch 13 when input supply 2 is unavailable).
Regarding Claim 38,
The combination teaches the claimed subject matter in claim 32 and the combination further teaches configuring the transfer switch to provide at least a portion of the AC power to the control module when AC power from an external power source is unavailable (combination of Liao, fig.1, par [26] and Pouchet, fig.5, par [47]; Liao teaches the transfer switch 13 provides AC power and shows the electrical connection between the switch 13 and controller 11 when AC power from 2 is not available. Pouchet teaches supplying AC power from the inverter 40 to controller 48 under all conditions. Thus, the combination teaches providing AC power to the control module when AC power from the external power source is not available).
Regarding Claim 39,
The combination teaches the apparatus necessary to complete the recited method steps in claim 39 as discussed above in the rejection of claim 6.
Regarding Claim 41,

Regarding Claim 44,
The combination teaches the claimed subject matter in claim 32. The combination does not explicitly disclose wherein the one or more batteries comprise one or more of a Lithium Ion (Li+) battery, a lead acid (Pb) battery, or a Lithium Iron Phosphate (LiFePo) battery; however, it would have been an obvious matter of design choice for the battery to be one or more of a Lithium Ion battery, a lead acid battery, or a lithium iron phosphate battery, since applicant has not disclosed that the type of battery solves any stated problem or is for any particular purpose besides charging and discharging and it appears that the invention would perform equally well with any type of battery.
Examiner takes official notice that Lithium Ion (Li+) battery, a lead acid (Pb) battery, or a Lithium Iron Phosphate (LiFePo) battery are well-known types of batteries in the art. 
Regarding Claim 50,
The combination teaches the claimed subject matter in claim 32 and Liao further teaches configuring the inverter to: receive an AC input (Liao, fig.1, par [26]; the inverter 12 receives the AC input from 2 via switch 13); convert the AC input to DC power (Liao, fig.1, par [26]; AC power from the power input is rectified); and provide the DC power to charge the one or more batteries (Liao, fig.1, par [26]).
Claims 4, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2016/0126787 A1) in view of Cooper (10,879,727) in further view of Pouchet et al. (2008/0278003 A1) in further view of Cohen et al. (2010/0045107 A1).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1.
 an adjustable voltage proving time delay module configured to variably set at least one of a voltage delay trigger or a time delay trigger when AC power presence is detected on the first electrical connection, and wherein the transfer switch is further configured to override a power selection of the inverter.
Cohen (fig.2a), however, teaches the transfer switch (204, 212a) comprises an adjustable voltage proving time delay module (212a) configured to variably set at least one of a time delay trigger (par [19]; time delay 212a may be programmed- which makes it “adjustable” and “variably set”) when AC power presence is detected on the first electrical connection (par [19]; coupling conversion circuitry to the AC power line when the available AC power is available (i.e. when the AC power is detected) and upon the expiration of a timer)), and wherein the transfer switch is further configured to override a power selection of the inverter (par [19]; when the AC power line is available and the timer has expired, the transfer switch 204 overrides the selection of the inverter to receive AC power from the input 202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Cohen’s in order to delay the switching of the power source by the transfer switch.
Regarding Claim 36,
The combination teaches the claimed subject matter in claim 32.
The combination does not explicitly disclose the transfer switch comprises an adjustable voltage proving time delay module configured to variably set at least one of a voltage delay trigger or a time delay trigger when the transfer switch receives AC power from an external power source.
Cohen (fig.2a), however, teaches the transfer switch (204, 212a) comprises an adjustable voltage proving time delay module (212a) configured to variably set at least one of a time delay trigger (par [19]; time delay 212a may be programmed- which makes it “adjustable” and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Cohen’s in order to delay the switching of the power source by the transfer switch.
Regarding Claim 37,
The combination teaches the claimed subject matter in claim 32 and the combination in further view of Cohen teaches further configuring the transfer switch to override a power selection of the inverter (Liao, par [26] and Cohen, par [19]; Liao teaches the transfer switch is switched back to be provided by the AC power thus override the power selection of the inverter providing power when normal AC power is available again and Cohen teaches when the AC power line is available and the timer has expired, the transfer switch 204 overrides the selection of the inverter to receive AC power from the input 202).
Claims 7 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2016/0126787 A1) in view of Cooper (10,879,727) in further view of Pouchet et al. (2008/0278003 A1) in further view of Moon (2011/0175451 A1).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 6 and the combination further teaches wherein the inverter is further configured to provide AC power to the transfer switch via the third electrical connection (Liao, par [26] and Cooper, fig. 12; the inverter inverts the DC into AC to provide it to the transfer switch) and providing the DC power to the one or more 
The combination does not explicitly disclose the inverter provides AC power from the battery while simultaneously providing DC power to the battery.
Moon (fig.1), however, teaches the inverter (10, 30) provides AC power from the battery (100) while simultaneously providing DC power to the battery (par [9]; “controls the battery to supply power to the load (i.e. via 30) and to be simultaneously charged with power generated by the power generation system (i.e. via 10))”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Moon. The motivation would have been to charge and discharge the battery in a recognized manner in the art. 
Note: The claim recites “the inverter is configured to…” A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Additionally, it is noted that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114-2115).
Regarding Claim 40,
The combination teaches the apparatus necessary to complete the recited method steps in claim 40 as discussed above in the rejection of claim 7.

s 9, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2016/0126787 A1) in view of Cooper (10,879,727) in further view of Pouchet et al. (2008/0278003 A1) in further view of Stone (2007/0262641 A1).
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose further comprising a wheeled container configured to hold the one or more batteries, the transfer switch, the inverter and the control module.
Stone (figs.1 and 2), however, teaches a wheeled container (see fig.2) configured to hold one or more batteries (fig.1, 26), the transfer switch (“ATS”), the inverter (“inverter”+ charger 28) and the control module (34) (par [24]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the components of the combination of Liao in view of Cooper, and Pouchet in Stone’s wheeled container. The motivation would have been to have a portable power supply cart.
Regarding Claim 42,
Claim 42 recites the same limitations as discussed above in the rejection of claim 9 and is therefore rejected in the same fashion.
Claims 10, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2016/0126787 A1) in view of Cooper (10,879,727) in further view of Pouchet et al. (2008/0278003 A1) in further view of Lee et al. (2018/0323641 A1).
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose wherein at least one battery of the one or more batteries comprises an auxiliary port configured to provide external DC power or to receive external DC power, and 
Lee (fig.2a), however, teaches at least one battery (204, 205) of the one or more batteries comprises an auxiliary port (213) configured to provide external DC power or to receive external DC power (pars [51 and 56]). Lee further teaches that the battery (205) is a rechargeable battery (par [56]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination’s battery to have an auxiliary input. The motivation would have been to allow the battery to charge an external DC type device and be charged from an external source. Furthermore, it would have been an obvious matter of design choice for the rechargeable battery to be one of a Lithium Ion battery, a lead acid battery, or a lithium iron phosphate battery, since applicant has not disclosed that the type of rechargeable battery solves any stated problem or is for any particular purpose besides charging and discharging and it appears that the invention would perform equally well with any type of rechargeable battery.
Regarding Claim 43,
The combination teaches the claimed subject matter in claim 32. The combination does not explicitly disclose wherein at least one battery of the one or more batteries comprises an auxiliary port configured to provide external DC power or to receive external DC power.
Lee (fig.2a), however, teaches at least one battery (204, 205) of the one or more batteries comprises an auxiliary port (213) configured to provide external DC power or to receive external DC power (pars [51 and 56]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination’s battery to have an auxiliary input. The 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                                    

/HAL KAPLAN/Primary Examiner, Art Unit 2836